       Case 2:19-cv-00350-SMJ    ECF No. 11    filed 02/21/20    PageID.110 Page 1 of 9



                                                                 FILED IN THE
                                                             U.S. DISTRICT COURT
 1                                                     EASTERN DISTRICT OF WASHINGTON




 2                                                      Feb 21, 2020
                                                            SEAN F. MCAVOY, CLERK


 3                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 4
     ALLIANCE FOR THE WILD                      No. 2:19-cv-00350-SMJ
 5   ROCKIES,
                                                SCHEDULING ORDER
 6                            Plaintiff,

 7               v.

 8   UNITED STATES FOREST
     SERVICE, VICKI CHRISTIANSEN,
 9   Chief of the Forest Service, KIRISTIN
     BAIL, Forest Supervisor for the
10   Okanogan-Wenatchee National Forest
     Service, GLENN CASAMASSA,
11   Regional Forester for Region 6 for the
     U.S. Forest Service, and UNITED
12   STATES FISH AND WILDLIFE
     SERVICE,
13
                              Defendants.
14

15         A telephonic status conference was held in the above-entitled matter on

16   February 13, 2020. Zachary Knox Griefen and Kristine M. Akland appeared on

17   behalf of Plaintiff. Vanessa Waldref appeared on behalf of Defendants. A Joint

18   Status Certificate, ECF No. 6, was filed by the parties. The Court, having reviewed

19   the documents in the file and discussed the adoption of a scheduling order with

20   counsel, now enters the following Scheduling Order. The dates set forth in this



     SCHEDULING ORDER - 1
       Case 2:19-cv-00350-SMJ       ECF No. 11    filed 02/21/20   PageID.111 Page 2 of 9




 1   Order may be amended only by Order of the Court and upon a showing of good

 2   cause.

 3            IT IS ORDERED:

 4            1.    Rule 26(a)(1) Exchange/Administrative Record

 5            The parties agree that this case is an action for review of an administrative

 6   record and, thus, is exempt from Rule 26 (a)(1). However, Defendants shall file the

 7   administrative record no later than May 13, 2020.

 8            2.    Add Parties and Amend Pleadings

 9            The parties agreed that Plaintiff may file an amended complaint no later than

10   February 12, 2020. The parties also agreed to file any documents related to the

11   addition of parties no later than February 12, 2020. The First Amended Complaint

12   was filed on February 12, 2020. ECF No. 8. Defendants shall file a response to

13   Plaintiff’s First Amended Complaint no later than April 13, 2020.

14            3.    Supplement Administrative Record and Briefing Schedule as to
                    Motions for Summary Judgment
15

16            Any motions to Supplement the Administrative Record shall be filed no

17   later than June 12, 2020. Plaintiff shall file their Motion for Summary Judgment

18   and briefs in support no later than July 10, 2020 and be limited to 10,000 words.

19   Defendants’ combined Cross Motion for Summary Judgment and response to

20   Plaintiff’s motion for summary judgment shall be filed no later than August 21,




     SCHEDULING ORDER - 2
          Case 2:19-cv-00350-SMJ   ECF No. 11    filed 02/21/20   PageID.112 Page 3 of 9




 1   2020 and be limited to 15,000 words. Plaintiff’s combined briefs in response to

 2   Defendants’ Cross Motion for Summary Judgment and reply shall be filed no later

 3   than September 18, 2020 and be limited to 6,500 words. Defendants’ reply shall

 4   be filed no later than October 9, 2020.

 5           A hearing to address Plaintiff’s Motion for Summary Judgment and any

 6   Cross Motion for Summary Judgment filed by Defendants’ shall be noted for

 7   oral argument if needed for November 10, 2020 at 10:30 A.M. in Spokane.

 8           4.    Dispositive and Daubert Motions

 9                 A.     Generally

10           All dispositive and Daubert motions shall be FILED AND SERVED on or

11   before August 21, 2020. Responses and replies to dispositive and Daubert motions

12   shall be filed and served according to Local Civil Rule 7, except where more

13   specific requirements are noted above. No supplemental responses or supplemental

14   replies to any dispositive or Daubert motions may be filed unless the Court grants

15   a motion to file such documents.

16                 B.     Statement of Uncontroverted Facts

17           The parties shall also file a Joint Statement of Uncontroverted Facts no later

18   than three (3) days (excluding federal holidays and weekends) after service of the

19   reply, with a courtesy copy emailed to MendozaOrders@waed.uscourts.gov.

20   //




     SCHEDULING ORDER - 3
       Case 2:19-cv-00350-SMJ     ECF No. 11    filed 02/21/20   PageID.113 Page 4 of 9




 1                C.    Notice of Hearing

 2         Dispositive and Daubert motions shall be noted for hearing at least fifty (50)

 3   days after the date of filing. The parties will receive only one (1) hearing date per

 4   month for dispositive motions of up to five (5) issues per party.

 5         5.     Certification to the State Supreme Court

 6         The parties must identify any issue of liability or damages which should be

 7   certified to the Washington State Supreme Court no later than the date for the filing

 8   of dispositive motions.

 9         6.     Motion Practice

10                A.    Notice of Hearing

11         All matters requiring Court action must be filed and noted for hearing in

12   accordance with Local Civil Rule 7. This includes stipulated or agreed motions and

13   proposed orders. If a party seeks oral argument, counsel shall contact the Courtroom

14   Deputy at 509-943-8173 to obtain a hearing date and time. Absent exceptional

15   circumstances, all hearings with oral argument will occur in Court and not by

16   telephone or video conference.

17                B.    Witness Testimony

18         At any hearing, including trial, in which witness testimony is given, the

19   witness must testify in Court and may not appear by telephone or video conference,

20   absent exceptional circumstances.




     SCHEDULING ORDER - 4
       Case 2:19-cv-00350-SMJ      ECF No. 11    filed 02/21/20   PageID.114 Page 5 of 9




 1                C.     Citing Previously Filed Documents

 2         When a party references a document previously filed with or by the Court,

 3   the party shall cite to the document by the record number given to the document by

 4   the Clerk of the Court (e.g., ECF No. 43). Furthermore, because the Court is able to

 5   easily review previously filed court records, no such documents shall be attached

 6   as exhibits to any filing.

 7                D.     Reliance on Deposition Testimony

 8         When a party relies on deposition testimony to support a position it takes in

 9   support or opposition to an issue, that party shall provide the Court with only the

10   pertinent excerpts of the deposition testimony relied upon and shall cite to page and

11   line numbers of the deposition it believes supports its position. See generally LCivR

12   56(c)(1), (e). Submission of the entire deposition and/or failure to cite to specific

13   portions of the deposition may result in the submission being stricken from the

14   record. See Orr v. Bank of Am, 285 F.3d 764, 774–75 (9th Cir. 2002).

15         In addition, if both parties submit excerpts from the same deposition, they

16   shall meet and confer to develop a “master” deposition submission, which identifies

17   for the Court the deposition excerpts relied upon by each party. Plaintiff shall

18   highlight excerpts in yellow and Defendants shall highlight excerpts in blue;

19   testimony relied upon by both parties shall be underlined. Master deposition

20   submissions shall be filed no later than three (3) days after service of the reply.




     SCHEDULING ORDER - 5
       Case 2:19-cv-00350-SMJ       ECF No. 11    filed 02/21/20   PageID.115 Page 6 of 9




 1                E.     Supplemental Responses or Replies

 2         No supplemental responses or supplemental replies to any motion may be

 3   filed unless the Court grants a motion to file such documents.

 4                F.     Motions to Reconsider

 5         Although motions to reconsider are disfavored, any such motion shall be filed

 6   no later than fourteen (14) days after the filing date of the order that is the subject

 7   of the motion and shall be noted for hearing without oral argument. No responses

 8   or replies to motions to reconsider shall be filed unless the Court expressly requests

 9   responses or replies. Counsel shall follow Civil Rule 7(h) of the Local Rules for the

10   United States District Court for the Western District of Washington. Motions to

11   reconsider shall not exceed five (5) pages.

12                G.     Requests to Strike Material Contained in Motion or Briefs

13         Requests to strike material contained in or attached to submissions of

14   opposing parties shall not be presented in a separate motion to strike, but shall

15   instead be included in the responsive brief, and will be considered with the

16   underlying motion. The single exception to this rule is for requests to strike material

17   contained in or attached to a reply brief, in which case the opposing party may file

18   a surreply requesting that the Court strike the material, subject to the following:

19   (i) that party must file a notice of intent to file a surreply as soon after receiving the

20   reply brief as practicable; (ii) the surreply must be filed within five (5) days of the




     SCHEDULING ORDER - 6
          Case 2:19-cv-00350-SMJ    ECF No. 11    filed 02/21/20   PageID.116 Page 7 of 9




 1   filing of the reply brief, and shall be strictly limited to addressing the request to

 2   strike; any extraneous argument or a surreply filed for any other reason will not be

 3   considered; (iii) the surreply shall not exceed three (3) pages; and (iv) no response

 4   shall be filed unless requested by the Court.

 5           This does not limit a party’s ability to file a motion to strike otherwise

 6   permitted by the Federal Rules of Civil Procedure, including Rule 12(f) motions to

 7   strike material in pleadings. The term “pleadings” is defined in Rule 7(a).

 8                 H.     Decisions on Motions

 9           The parties and counsel may call the Judge’s chambers at 509-943-8160 to

10   inquire about the status of a decision on a motion if the Court has not issued an

11   order within thirty (30) days of the motion’s hearing date.

12                 I.     Courtesy Copies

13           Counsel are instructed to email courtesy copies of their joint and individually

14   proposed jury instructions, in Microsoft Word or text-only format, to

15   MendozaOrders@waed.uscourts.gov.

16           7.    General Court Protocol

17                 A.     Conduct of Counsel

18           Counsel are to read and abide by Local Civil Rule 83.1 and Washington Rule

19   of Professional Conduct 3.4.

20   //




     SCHEDULING ORDER - 7
       Case 2:19-cv-00350-SMJ     ECF No. 11    filed 02/21/20   PageID.117 Page 8 of 9




 1                B.    Exhibits at Hearings

 2         In accordance with Local Civil Rule 83.1(f), each party shall bring to any

 3   hearing on the merits, photocopies of their relevant pre-marked exhibits for the

 4   Court, opposing counsel, and testifying witness, unless it is not possible to do so

 5   because of the nature of an exhibit.

 6                C.    Time Sensitive Material

 7         Any time-sensitive materials should be faxed to the Judge’s chambers at 509-

 8   943-8161.

 9                D.    Emailing the Court

10         Whenever a party emails documents, as required by the Court, to

11   MendozaOrders@waed.uscourts.gov, those documents shall be in Microsoft Word

12   or text-only format. Additionally, the subject line of the email shall be as follows:

13   [Case Name; Case Number; Document Title; Label for Attached Document].

14         8.     Summary of Deadlines

15    Rule 26(a)(1) exchange                                          Exempt
      Deadline to add parties and amend Complaint                 February 12, 2020
16    Defendants’ Submission of Administrative Record               May 13, 2020
      Defendants’ Response to Plaintiff’s Amended
17                                                                  April 13, 2020
      Complaint
      Motion to Supplement Administrative Record                    June 12, 2020
18

19

20



     SCHEDULING ORDER - 8
       Case 2:19-cv-00350-SMJ     ECF No. 11    filed 02/21/20   PageID.118 Page 9 of 9




 1
      Plaintiff’s Motion for Summary Judgment:                      July 10, 2020
 2
      Defendants’ combined Cross Motion for Summary                August 21, 2020
 3    Judgment and response to summary judgment:

 4    Plaintiff’s combined response and reply:                   September 18, 2020

 5    Defendants’ reply:                                           October 9, 2020

 6    All dispositive, Daubert, and state certification
                                                                   August 21, 2020
      motions filed
 7                                                               November 10, 2020
      Hearing on Motion for Summary Judgment
                                                                  at 10:30 A.M. in
 8    and Cross Motion for Summary Judgment
                                                                     SPOKANE
 9         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
10   provide copies to all counsel.
11         DATED this 21st day of February 2020.
12
                        _________________________
13                      SALVADOR MENDOZA, JR.
                        United States District Judge
14

15

16

17

18

19

20



     SCHEDULING ORDER - 9
